DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 September 2020, 18 November 2020, 3 February 2022, and 18 November 2022 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Office.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumine et al. (US 2018/0301744, hereinafter referred to as “Fukumine”) in view of Matsumura et al. (US 2018/0277848, hereinafter referred to as “Matsumura”)
As to Claim 1: Fukumine teaches a composition for electrochemical device comprising a conductive material, a polymer, and water (i.e., dispersion medium) (Abstract). Fukumine teaches that the conductive material can be carbon nanotubes [0056] and the polymer (i.e., binder) can comprise an aromatic vinyl monomer unit [0115-0116] and a conjugated diene such as butadiene (i.e., a linear alkylene structural unit with a carbon number of at least 4) [0119].
Fukumine does not teach that the proportion of the polymer relative to the solid content of the composition is 30 mass% or less.
However, Matsumura teaches that the content of the polymer in relation to the carbon material can be 10% by mass [0077]. Fukumine and Matsumura are analogous art in that they are from the same field of endeavor, namely conductive composition comprising a copolymer, carbon nanotubes, and a dispersion medium. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the relative amounts of the polymer to the carbon material of Matsumura in the composition of Fukumine because Matsumura teaches that this ratio leads to improved dispersibility [0077].
Fukumine and Matsumura do not expressly teach the viscosity change rate is 50% to 300%. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Fukumine and Matsumura. However, Fukumine and Matsumura teach a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process.  According to the original specification, there is no special component or processing method identified which would differentiate this property from the composition of the prior art.  Therefore, the claimed effects and physical properties, i.e. the viscosity change rate is 50% to 300%, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
As to Claim 2: Fukumine and Matsumura render obvious the composition of Claim 1 (supra). Fukumine further teaches that the amount of the aromatic vinyl monomer can be 40 mass% [0117].
As to Claim 3: Fukumine and Matsumura render obvious the composition of claim 1 (supra). Fukumine further teaches that the amount of the butadiene can be 30 mass% [0127].
As to Claim 4: Fukumine and Matsumura render obvious the composition of claim 1 (supra).
Fukumine is silent as to the iodine value of the polymer.
However, Matsumura teaches that an iodine value of 30 mg/100 mg results in a stable chemical structure at high potential and electrode structure can be maintained during cycling over a long period [0074]. Fukumine and Matsumura are analogous art in that they are from the same field of endeavor, namely conductive composition comprising a copolymer, carbon nanotubes, and a dispersion medium. At the time of filing it would have been obvious to a person having ordinary skill in the art to control the iodine value of the polymer to the amount taught by Matsumura in the composition of Fukumine because Matsumura teaches this amount results in a stable chemical structure at high potential and electrode structure can be maintained during cycling over a long period [0074].
As to Claim 5: Fukumine and Matsumura render obvious the composition of claim 1 (supra).
Fukumine is silent to the weight average molecular weight of the polymer compound.
However, Matsumura treaches that the weight average molecule weight is preferably 500,000 or less [0071]. Fukumine and Matsumura are analogous art in that they are from the same field of endeavor, namely conductive composition comprising a copolymer, carbon nanotubes, and a dispersion medium. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the molecular weight range of Matsumura in the composition of Fukumine because Matsumura teaches that the molecular weight in this range results in excellent peel strength and sufficient dispersion [0071].
As to Claim 6: Fukumine and Matsumura render obvious the composition of claim 1 (supra). Fukumine further teaches that the composition can be used to make a slurry which additionally includes an electrode active material [0045].
As to Claim 7: Fukumine and Matsumura render obvious the composition of claim 6 (supra). Fukumine further teaches a slurry would be prepared by mixing the conductive material, the polymer, and water and then in a second step mixing the electrode active material [0213].
As to Claim 8: Fukumine and Matsumura render obvious the composition of claim 6 (supra). Fukumine further teaches the composition can be used in an electrode [0219].
As to Claim 9: Fukumine and Matsumura render obvious the electrode of claim 8 (supra). Fukumine further teaches that the electrode can be used in a secondary battery [0239-0240].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/              Primary Examiner, Art Unit 1767